Citation Nr: 0303574	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  02-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



REMAND

The veteran had active military service from May 1953 to May 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied this 
claim.

With his substantive appeal submitted in February 2002, the 
veteran requested a personal hearing before a local hearing 
officer.  Instead, an informal conference was conducted with 
a Decision Review Officer (DRO).  The report of that 
conference, dated in May 2002, does not indicate that the 
veteran was withdrawing his request for a formal hearing.

The veteran can withdraw his hearing request, or his 
representative can do so with his consent.  38 C.F.R. § 
20.704.  The procedures concerning DRO review indicate that 
if a claimant accepts an informal conference in lieu of a 
formal hearing, the claimant should either submit a written 
statement indicating such or the DRO should complete a VA 
Form 119, Report of Contact, documenting the withdrawal of 
the hearing request.  See M21-1, Part IV, Chapter 35.  

The record does not conclusively demonstrate that the 
veteran's request for a hearing has been withdrawn.  There 
are no statements signed by him waiving his right to a 
hearing, and the DRO did not complete a Report of Contact 
indicating such.  For these reasons, it is necessary to 
remand this case to ensure the veteran has been afforded full 
due process of the law.  

Since it is necessary to remand this case for due process 
reasons, the Board has also reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the Veterans Claims Assistance Act of 2000.  The veteran 
submitted a letter from Heather Butler, M.D., concerning 
treatment for his skin condition.  The RO should request 
these treatment records.  Also, although the RO requested the 
veteran's treatment records from Marvin Piper, M.D., who has 
treated the veteran since 1968, only a letter summarizing his 
treatment was received.  The RO should request these records 
again, advising Dr. Piper that actual treatment records are 
needed, if they are available.

The letters from Drs. Butler and Piper opine that a possible 
relationship exists between the veteran's current skin 
disorder and his military service.  Under the VCAA, the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2002).  Since the record 
includes evidence that the veteran currently has a skin 
disorder, competent lay evidence from the veteran that he 
experienced a skin disorder during service (a condition 
observable by a lay person), and medical opinions indicating 
that the current skin condition may be associated with 
service (reserving any judgment as to the persuasiveness or 
credibility of those medical opinions), VA is required to 
provide the veteran an examination.  This has not been done.

The Board notes that from the veteran's statements and the 
letter from Dr. Piper, he has seen numerous physicians and 
dermatologists since his separation from service.  Although a 
letter was sent to him in February 2001 requesting complete 
information as to the treatment he has received, he has not 
responded sufficiently.  To ensure as complete a record as 
possible, the RO should once again ask the veteran to provide 
information as to all physicians and dermatologists that have 
treated him for the claimed skin condition since 1955.



Accordingly, this case is REMANDED for the following:

1.  Request that the veteran fully 
identify the names and addresses of all 
physicians and dermatologists that have 
treated him for the claimed skin 
condition since 1955.  Also request that 
he complete the appropriate releases so 
that the RO can request his treatment 
records from Dr. Piper and Dr. Butler.

When requesting these records, the RO 
should specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
needed.  All efforts to obtain private 
treatment records should be fully 
documented.  If any private treatment 
records are not obtained, the RO should 
inform the veteran of the records that the 
RO was unable to obtain, including what 
efforts were made to obtain the records.  
Allow an appropriate period of time within 
which to respond.

2.  Schedule the veteran for a hearing 
before a local Hearing Officer and 
prepare a transcript of the hearing for 
the claims file.

3.  After completion of the above 
evidentiary development, to include 
obtaining any private treatment records 
identified by the veteran, schedule him 
for a VA examination to evaluate his 
skin condition.  All necessary tests 
should be conducted to determine the 
nature and etiology of the veteran's 
current skin disorder, and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner should render an opinion as 
to the etiology of any current skin 
disorder(s).  Is it at least as likely 
as not that any current skin disorder is 
related to any in-service disease or 
injury?  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
The examiner must also discuss the 
opinions provided by Drs. Piper and 
Butler.  If further testing or 
examination by other specialists is 
needed to evaluate the veteran's skin 
condition, it should be done.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


